                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:21-CV-00151-M

 CLINTON BRINSON,                               )
                                  Plaintiff,    )
                                                )
 V.                                             )                    ORDER
                                                )
 PATRICK J. BROSNAN,                            )
                                  Defendant.    )


       This matter is before the court on Defendant's Motion to Consolidate [DE-9] and Motion

for Extension of Time to Reply to Plaintiffs Response in Opposition to Motion to Dismiss [DE-

15]. For the reasons that follow both motions will be granted.

       If actions before the court involve a common question of law or fact, the court may

consolidate the actions. Fed. R. Civ. P. 42(a)(2). Decisions regarding consolidation are

discretionary. Campbell v. Boston Sci. Corp., 882 F.3d 70, 74 (4th Cir. 2018). Defendant seeks to

consolidate this matter with the action captioned Brinson v. Walton , Case No. 5:21-CV-00166-M,

based on the contention that the both cases- filed separately by pro se Plaintiff in state court and

thereafter removed to this court-advance claims stemming from Plaintiff's employment as a

Security Officer for Brosnan Risk Consultants, Ltd. assigned to work at Walmart stores in Raleigh

and Durham, North Carolina, and Plaintiff's subsequent termination. Plaintiff did not file a

response to this motion. The court does not foresee a risk of prejudice or confusion in consolidating

two nearly identical complaints filed by the same pro se Plaintiff against seemingly related

Defendants. The court finds that administering the cases separately would only result in

inefficiency. Based on the Defendant's representations, the lack of opposition by the Plaintiff, and

in the court's discretion, the request for consolidation is GRANTED with Brinson v. Brosnan, Case
No. 5:21-CV-00151-M being designated as the lead case. In light of the consolidation, the parties

are ORDERED to withdraw any pending motions that no longer require a court order within two

weeks of the entry of this order.

        In the interest of judicial economy, the court sua sponte consolidates two additional,

recently removed and related actions, Brinson v. Brosnan Risk Consultants, Ltd. , Case No. 5:21-

CV-00228-M, and Brinson v. Walmart Inc., Case No. 5:21-CV-00229-M, with this matter for all

further proceedings. See DE-15      ,r 4 ("Also, on May 20, 2021 , two other related lawsuits filed by
Plaintiff Brinson were removed to this Court, including cases designated Brinson v. Wal mart, Inc.,

No. 5:21-cv-00229-M and Brinson v. Brosnan Risk Consultants, Ltd., No. 5:21-cv-00228-M.

Undersigned counsel also represents the defendants in those recently removed matters, and

Defendants Walmart Inc. and Brosnan Risk Consultants, Ltd. will be moving to consolidate those

matters with this case and the case designated Brinson v. Walton, et al. , No. 5:21-cv-00166-M.");

see also In re New York Cmty. Bancorp, Inc., Sec. Litig. , 448 F. Supp. 2d 466, 475-76 (E.D.N.Y.

2006) (" [A] court may consolidate related actions on its own, without a motion from a party.");

Ellerman Lines, Ltd. v. At!. & GulfStevedores, Inc., 339 F.2d 673 , 675 (3d Cir. 1964) ("Rule 42(a),

Federal Rules of Civil Procedure, confers upon a district court broad power, whether at the request

of a party or upon its own initiative, to consolidate causes for trial as may facilitate the

administration of justice."); MacAlister v. Guterma, 263 F.2d 65, 68 (2d Cir. 1958) ("The power

to order consolidation prior to trial falls within the broad inherent authority of every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel

and for litigants.") (internal quotations and citation omitted).

        The court may, for good cause, extend the time when an act must be done, if the request is

made before the original time expires. Fed. R. Civ. P. 6(b)(l)(A). For good cause shown,




                                                    2
Defendants' request for an extension of time is GRANTED. Defendants shall reply to the

Plaintiffs response' to the motion to dismiss within twenty-one (21) days from the date of the

entry of this order.

        Furthermore, Plaintiff has failed to comply with directives from the Clerk of Court outlined

in a letter to Plaintiff dated April 1, 2021 [DE-4]. Plaintiff is ORDERED to do so within two weeks

of the entry of this order.

        SO ORDERED this the
                                        :rt:
                                     28 day of May, 2021.


                                                                         [_ IV1~6 §
                                                     RICHARD E. MYERS II
                                                     CHIEF UNITED STATES DISTRICT JUDGE




1
  The court notes for the record that Plaintiff's response [DE-13] was mailed and filed after the deadline to do so
expired. A letter informing the Plaintiff of the deadline was sent to him on April 19, 2021 [DE-11] .



                                                        3
